Citation Nr: 0127289	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residual scars of the right leg.

2.  Entitlement to an increased (compensable) evaluation for 
residual scars of the right ankle.

3.  Entitlement to an increased (compensable) evaluation for 
residual scars of the buttocks.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.

5.  Entitlement to an increased (compensable) evaluation for 
sinusitis with rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945 and from December 1947 to October 1965.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of an 
August 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 
personal hearing was conducted before the undersigned sitting 
at the RO in September 2001.  

At his September 2001 travel Board hearing, the veteran 
raised the issues of entitlement to service connection for 
psychiatric disability secondary to service-connected 
disability and service connection for low back disability due 
to service injury.  Since these issues has not been 
adjudicated by the RO, they are referred to the RO for 
appropriate action.


REMAND

At his September 2001 personal hearing, the veteran's 
testimony appears to include the contention that the service-
connected disabilities at issue have increased in severity 
since his June 2000 VA examination.  Additionally, the 
veteran testified that he had appointments soon after the 
hearing for his feet and to see his regular provider (page 15 
of transcript); no subsequent treatment records are on file.  
The Board also notes that the veteran's claims file did not 
appear to have been made available to the VA examiners when 
the veteran was evaluated for his service-connected 
disabilities in June 2000.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was made law.  Among other 
things, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The provisions of the new law apply to the 
veteran's claim.  38 U.S.C.A. § 5107 note (West Supp. 2001).  

Based on the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested by 
the RO to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who have examined or treated the veteran 
for any of the disabilities at issue 
since VA examination in June 2000.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should attempt to 
obtain, and associate with the file, all 
records noted by the veteran that are not 
currently on file. 

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  

3.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
scars of the right leg, right ankle, and 
buttock.  The claims file must be made 
available to and reviewed by the 
examiner, and the examiner should 
indicate that the file has been reviewed.  
Any necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology specifically 
due to each of the veteran's service-
connected residual scar disabilities at 
issue.  The examiner should also note 
whether the scars are superficial and 
poorly nourished, with repeated 
ulcerations; whether they are tender and 
painful on objective demonstration; and 
whether they cause any functional 
limitation.

4.  The veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
bilateral pes planus.  The claims file 
must be made available to and reviewed by 
the examiner, and the examiner should 
indicate that the file has been reviewed.  
Any necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology specifically 
due to the veteran's service-connected 
bilateral pes planus, especially 
symptomatology listed under Diagnostic 
Code 5276.  Specifically, the examiner 
should note the severity of the 
symptomatology and whether the symptoms 
are relieved by a built up shoe or arch 
support, whether the weight-bearing line 
is over or medial to the great toe, and 
whether there is inward bowing of the 
tendoachillis and pain on manipulation 
and use of the feet.
5.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
sinusitis with rhinitis.  The claims file 
must be made available to and reviewed by 
the examiner, and the examiner should 
indicate that the file has been reviewed.  
Any necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology specifically 
due to the veteran's service-connected 
sinusitis with rhinitis, especially 
symptomatology listed under Diagnostic 
Code 6512.  Specifically, the examiner 
should note the number of incapacitating 
episodes of sinusitis per year requiring 
antibiotic treatment lasting 4-6 weeks 
and the number of non-incapacitating 
episodes of sinusitis per year 
characterized by headaches, pain, and 
purulent discharge or crusting. 

6.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development, to include any development 
required to comply with the notice and 
duty to assist provisions of the VCAA.  
After the above, the RO should 
readjudicate the issues on appeal, to 
include consideration of all relevant 
diagnostic codes and the provisions of 
38 C.F.R. §§ 3.321(b)(1), and 4.7.

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case on all 
issues still in appellate status and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




